t c no united_states tax_court bradley j bergquist and angela kendrick et al petitioners commissioner of internal revenue respondent v docket nos filed date as part of a consolidation of various separate medical professional service corporations into a single consolidated medical practice group controlled and managed by the oregon health science university medical doctors donated their stock in their medical professional_service_corporation to a charity and for federal_income_tax purposes claimed charitable donations relating thereto of dollar_figure per share cases of the following petitioners are consolidated herewith robert e and patricia f shangraw docket no stephen t and leslie robinson docket no william w manlove iii and lynn a fenton docket no john l and catherine j gunn docket no and harry g g and sonia l kingston docket no held on the date of donation the donated stock had a fair_market_value of approximately dollar_figure per share held further on the facts of this case and in spite of advice from attorneys accountants and other advisers the doctors are liable for the applicable or 20-percent accuracy-related_penalties philip n jones and peter j duffy for petitioners shirley m francis for respondent swift judge respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties as follows petitioner kendrick shangraw robinson fenton kingston gunn year deficiency penalty sec_6662 dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the primary issue for decision in these consolidated cases is the fair_market_value of stock in a medical professional_service_corporation that was donated to a charitable professional_service_corporation these cases were consolidated for purposes of trial briefing and opinion on the stock valuation issue the parties in related but nonconsolidated cases also pending before the court have stipulated to be bound by the final decisions rendered herein the parties in the related nonconsolidated cases have stipulated to be bound by the final decisions herein on the penalties only if our holding on the penalties is the same for all consolidated petitioners unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time the petitions were filed petitioners resided in oregon petitioners angela kendrick robert shangraw stephen robinson lynn fenton and harry kingston are medical doctors each with a specialty in anesthesiology and each licensed to practice medicine in oregon petitioner john gunn gunn is a certified_public_accountant hereinafter all references to petitioners and or to any of the above surnames are to the specific petitioners named in this paragraph not to their respective spouses with whom they filed joint federal_income_tax returns for the years in issue also generally references to petitioners are to the petitioners who are medical doctors not to gunn from to petitioners practiced medicine as employees of and as stockholders in university anesthesiologists p c ua a medical professional_service_corporation specializing in anesthesiology from to gunn was the chief_executive_officer of and a stockholder in ua through ua petitioners provided medical services to patients of the oregon health science university hospital ohsu a public teaching and research hospital in portland oregon ua was the exclusive provider of anesthesiology medical services to all ohsu hospitals and clinics petitioners also took on significant teaching duties as members of ohsu’s teaching faculty in the ohsu medical school’s department of anesthesiology petitioners were employed by ua on month-to-month contracts ua employment contracts with petitioners did not fenton did not affiliate with ua until include noncompete or nonsolicitation clauses and provided for immediate termination if an anesthesiologist was terminated from his or her ohsu medical school faculty position before the donation of the stock that is in issue in these cases petitioners and gunn each held shares of ua’s voting common_stock which they purchased in at dollar_figure per share in addition to ua approximately other medical practice specialty groups eg obgyns cardiologists radiologists and orthopedic surgeons were affiliated with ohsu through separate medical professional service corporations in a manner similar to that of ua in which the medical doctors provided specialty medical services to ohsu hospitals and clinics and also took on teaching duties as members of the ohsu medical school teaching faculty consistent with the typical management of medical professional service corporations at the end of each year ua generally paid bonuses salaries and prepaid expenses that offset reported income ua never declared or paid cash dividends to its stockholders ua’s only significant booked asset was its accounts_receivable in the late 1990s and after careful consideration and discussion because of perceived risks and management concerns associated with the many separate medical practice specialty groups that were providing through their respective professional service corporations medical services to ohsu hospitals and clinics ohsu’s executive management concluded that the consolidation into a single medical practice group controlled and managed by a single professional_service_corporation which in turn would be under ohsu’s direct management and administration would be required of all the different medical practice specialty groups that wished to continue to be affiliated with ohsu hereinafter sometimes referred to simply as the consolidation under the consolidation medical doctors practicing at ohsu hospitals and clinics including petitioners were to leave their separate medical practice specialty groups and their medical professional service corporations and were to become employees of a newly formed single consolidated medical practice group operating and providing medical services through a newly formed tax-exempt professional services corporation in the late 1990s the ohsu business operations steering committee of which gunn was a member was formed to assist in the planning and implementation of the consolidation in ohsu management formed the ohsu medical group ohsumg as a sec_501 tax-exempt professional_service_corporation to serve as the single consolidated medical group into which all of the then-extant different medical practice specialty groups whose doctors were affiliated with ohsu would be consolidated an initial target date for consolidation into ohsumg of the medical practice specialty groups was set for date but for reasons not clear in the record the target date was rescheduled for date initially it was intended that ohsumg would offer to all of the medical doctors to be employed by ohsumg a governmental pension_plan exempt from erisa requirements with flexibility and various contribution and retirement options for the medical doctors in an effort to provide such a plan ohsumg management requested a private_letter_ruling from respondent under which ohsumg would be treated as a governmental instrumentality and the ohsumg proposed pension_plan would be treated as an erisa-exempt governmental_plan within the meaning of sec_414 ohsumg management and attorneys were optimistic that respondent would issue a favorable private_letter_ruling with regard to the pension_plan as a contingency however in case ohsumg did not receive from respondent a favorable tax ruling ohsumg management began developing an erisa-compliant nongovernmental pension_plan robinson as a member of ohsumg’s pension committee presented to the committee several viable erisa-compliant plans and took part in strategizing how to sell an erisa-compliant plan to the doctors although some doctors preferred a governmental_plan in general petitioners and the other ua anesthesiologists appeared not to have a preference and were concerned only that ohsumg have some form of a pension_plan in place by the date of the consolidation in early gunn attended a conference sponsored by the medical group management association during a roundtable discussion at the conference gunn learned that for federal_income_tax purposes some doctors throughout the country apparently were claiming substantial charitable_contribution deductions relating to donations to academic-affiliated institutions of stock in their medical professional service corporations upon returning from the conference and in view of the planned consolidation gunn discussed with ua’s attorney ua’s accountant and ohsumg’s c e o the possible tax benefits and other ramifications if as a step associated with the consolidation petitioners and the other ua anesthesiologists were to donate their ua stock to ohsumg and to claim charitable_contribution deductions with regard thereto on date ua held a stockholders meeting at which the potential tax benefits of donating ua stock to ohsumg were described as offering a huge tax windfall of 150k to each ua stockholder on date the chairman of the ohsu department of anesthesiology and the president of ua sent an e-mail message to the ua stockholders which stated as the time to convert to ohsumg comes closer we need to meet and thoroughly discuss implications of our donation of ua stock to ohsumg as you are aware we believe that there are some significant tax advantages to doing this i would like to call a shareholders’ meeting for tuesday march pincite pm the object will be to talk about the transition and the legal and tax implications of this at a later stage should this be necessary i would be pleased to invite ua’s attorney and ua’s accountant to be present to answer any questions you may have emphasis deleted in or around date an attorney for ua informed each ua stockholder of the steps to be taken to make the donation to ohsumg of his or her ua stock and to claim a charitable_contribution_deduction with regard thereto under the plan outlined by the ua attorney a new class of nonvoting ua stock would be issued through the distribution of a ua stock_dividend the attorney believed that this step was necessary to comply with oregon law under which a majority of voting_stock in a medical professional_service_corporation was required to be held by licensed oregon doctors see or rev stat sec_58 a the attorney’s plan then called for ua stockholders to donate their ua stock to ohsumg in two stages before the consolidation they would donate to ohsumg their newly created ua nonvoting_stock and claim substantial charitable_contribution deductions relating thereto after the consolidation they would donate to ohsumg their ua voting_stock and possibly claim additional charitable_contribution deductions relating thereto the ua attorney believed his plan would maximize the amounts of charitable_contribution deductions ua stockholders could claim by allowing ua stockholders to donate most of their ua stock while at the same time retaining control of ua to avoid violating oregon law once the consolidation was completed ua would have no doctors and no patients and ua would not operate and would continue in existence for a period of time simply to collect accounts_receivable outstanding as of the date of the consolidation it was expected that after the consolidation ua’s winding-down expenses would reduce ua’s taxable_income to zero on date an ohsumg attorney was contacted by respondent’s representative and was informed that respondent would not treat ohsumg as a governmental instrumentality and that the proposed ohsumg pension_plan would not be exempt from erisa to have more time to attempt to reverse respondent’s position ohsumg management postponed the planned consolidation until date on date pursuant to the ua attorney’s plan of donation ua declared a stock_dividend and issued to each of the ua stockholder sec_4 shares of nonvoting_stock for each share of ua voting_stock held so that after the stock_dividend each ua stockholder held shares of voting_stock and shares of nonvoting_stock on date ua retained houlihan valuation advisors houlihan to value the ua stock to be donated in a letter to houlihan the ua attorney described the planned consolidation and wrote that ohsumg would be the employer of all of the physicians including the ua anesthesiologists after the reorganization is completed in date gunn retired as ua’s c e o and was hired by ua as a business consultant gunn was not replaced as ua’s c e o but on date ua hired lynda johnson as chief administrative officer c a o largely to plan for the consolidation on approximately date upon ohsumg’s request ua staff began preparing pro forma cashflow projections ohsumg requested that the cashflow projections be prepared under the assumption that at the end of all ua anesthesiologists would move to ohsumg and that ua would no longer operate on date the ua accountant the ua attorney and robinson met to discuss the planned consolidation and the planned donation of ua stock to ohsumg the final_decision made at the meeting was that the planned donation by the ua stockholder of their ua stock would go forward on date on date of the ua stockholders each donated to ohsumg shares of their ua voting_stock and all shares of their ua nonvoting_stock on that same day each of the remaining four ua stockholders including gunn donated to ohsumg all shares of their ua voting_stock and all shares of their ua nonvoting_stock at the time of the above donation each of the ua stockholders had a basis of cents per share in his or her ua stock ohsumg’s executive management accepted the donation of ua stock as a professional courtesy to the ua stockholders at the time of donation ohsumg’s management did not expect to derive any economic benefit from the donated ua stock ohsumg management did not expect to receive and in fact did not receive from ua any dividends or distributions on date houlihan appraised the donated ua voting and nonvoting_stock as of date at dollar_figure per share or a total donation of dollar_figure for gunn and a total donation of dollar_figure for each of the other petitioners on date because respondent had not yet issued the requested private_letter_ruling the ohsumg board agreed to implement an erisa-compliant plan under sec_403 to become effective on date in date the medical practice groups for the ohsumg departments of ophthalmology orthopedics integrated primary care organization and pediatric surgery consolidated into ohsumg and the doctors from those practice groups became employees of ohsumg on date kingston robinson and gunn met with ua’s attorney and accountant to discuss whether the ua anesthesiologists should donate to ohsumg their remaining ua stock at the meeting it was decided that the planned second donation of ua stock would not be beneficial because there likely would not be enough value in the ua shares to justify the expenses involved with claiming a charitable_contribution deduction--namely a second appraisal fee accordingly the planned second donation of the remaining ua voting_stock never occurred the record does not indicate why certain medical groups joined ohsumg before the scheduled consolidation date of date on date the remaining medical speciality practice groups affiliated with ohsu and their doctors including ua’s anesthesiologists consolidated into ohsumg and the doctors became employees of ohsumg after the consolidation ua no longer operated as a provider of anesthesiology services but continued in existence only to collect its accounts_receivable after the consolidation any proceeds ua received as a result of collecting accounts_receivable were after payment of expenses distributed to the ua anesthesiologists in the form of bonus and severance_pay of the many doctors from the different specialty practice groups that consolidated into ohsumg the ua anesthesiologists were the only ones who donated to ohsumg stock or any other interest in their preconsolidation professional_service_corporation by letter dated date ohsumg’s president notified kingston that on its books ohsumg would enter a value of zero for donated ua stock that it received and he explained based on advice from our legal and accounting advisors we are placing the total value of all of the donated shares at dollar_figure on our books this net valuation is in recognition of the consensus pro-forma cash_flow projections developed by ua for cy2002 and reviewed by ohsumg staff these financials indicate it is not clear from the record whether or when ua was in fact liquidated that as the affairs of ua are wound up over the next year total projected cash disbursements will approximate total projected cash receipts thus leaving no unencumbered residual_value for the benefit of ohsumg in preparation for a ua date stockholders meeting the date letter from the ohsumg president was distributed to the ua stockholders along with a copy of the houlihan appraisal before the meeting each ua stockholder was given by ua a form_8283 noncash charitable_contributions that reflected houlihan’s appraised fair_market_value of the donated ua stock in advance of the meeting each ua stockholder was advised by ua’s attorney and accountant not to bring to the meeting his or her own tax adviser at the date ua stockholders meeting the ua stockholders discussed how they should report and claim on their federal_income_tax returns charitable_contribution deductions with respect to the donation of their ua stock at the meeting in response to concerns from several ua stockholders who suggested that they were considering claiming tax deductions lower than the amounts reported on the forms they had been given ua’s attorney and accountant advised the ua stockholders not to attract respondent’s attention by deviating from the amounts reported on the forms and not to discuss the donations with respondent if contacted at the date stockholders meeting ua’s attorney and accountant further advised the ua stockholders not to show to their own tax advisers the minutes from the ua stockholders meetings or the date letter from ohsumg’s president the trial evidence suggests that petitioners complied with this advice and further that petitioners apparently with respect to the donations did not consult with any attorney or accountant who was truly independent and not involved with the planned donation of ua stock on their respective federal_income_tax returns using the houlihan appraised per-share value therefor of dollar_figure for both the voting and the nonvoting shares of the ua stockholders claimed charitable_contribution deductions with respect to the donation of their ua stock the remaining two ua stockholders claimed no charitable_contribution_deduction with respect to the donation of ua stock before taking into account charitable_contribution limitations petitioners generally claimed charitable_contribution deductions of dollar_figure on their federal_income_tax returns with respect to their ua stock donations gunn claimed a charitable_contribution_deduction of dollar_figure on hi sec_2001 joint federal_income_tax return relating to his ua stock donation because of the charitable_contribution limitation a number of petitioners carried over the claimed contribution deductions to subsequent years on audit of the returns of each of petitioners and the other ua stockholders respondent determining that on date the ua stock had no value disallowed in their entirety the claimed charitable_contribution deductions relating to the donation of ua stock before trial and on the basis of an expert appraisal respondent agreed that the ua stock had a value of dollar_figure per voting share and dollar_figure per nonvoting share and that charitable_contribution deductions were allowable to petitioners to that extent opinion sec_170 allows a deduction for charitable_contributions made during a year the amount of a charitable_contribution of property is equal to the fair_market_value fmv of the contributed_property defined as the price at which on the date of contribution the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs in general for federal tax purposes property is valued as of the valuation_date on the basis of market conditions and facts available on that date without regard to hindsight 88_tc_38 emphasis deleted see 279_us_151 subsequent events are not considered to fix fair_market_value except to the extent that they were reasonably foreseeable at the date of valuation 885_f2d_561 9th cir citing estate of gilford v commissioner supra pincite thus courts may consider relevant subsequent events if they are reasonably foreseeable because they would be foreseeable by a willing buyer and a willing seller and they therefore would affect the valuation of the property estate of gimbel v commissioner tcmemo_2006_270 in deciding valuation issues trial courts often receive into evidence and consider the opinions of expert witnesses 304_us_282 courts may accept the opinion of one expert over the opinion of another expert 74_tc_441 and courts may be selective in determining which portion of an expert’s opinion to accept 86_tc_547 the dramatic difference between petitioners’ experts’5 and respondent’s expert’s appraised values for the ua stock stems largely from the experts’ respective conclusions as to the proper valuation premise--whether to value ua as a going concern petitioners’ experts valued ua as of date as a going concern because they viewed the scheduled date consolidation of ua into ohsumg as uncertain after careful consideration of the trial testimony and other evidence including letters e-mails minutes of meetings financial statements and handwritten notes we conclude that as of date ua should not be valued as a going concern the donation of ua stock was driven by the imminent consolidation of ua along with the other medical groups into ohsumg on the evidence it is beyond any reasonable question that petitioners would not have donated their ua stock to ohsumg had there existed any realistic at trial in addition to the houlihan expert petitioners presented expert testimony and an expert report from another expert witness who valued the ua stock at dollar_figure per voting share and dollar_figure per nonvoting share in their expert reports neither of petitioners’ experts explain how or why they selected a going concern premise of value and they conveniently and incredibly make no mention of the scheduled date consolidation possibility that the consolidation would not occur by yearend or soon thereafter petitioners inflate the importance of the problems and delay relating to the ohsumg pension_plan and argue without credible_evidence that ohsumg’s ability to provide a governmental_plan was a necessary condition for the consolidation ohsumg’s ability to offer a governmental_plan clearly was not a major requirement for the planned consolidation but simply a potential benefit of it the fact that the consolidation occurred without a governmental_plan belies petitioners’ argument further with the exception of self-serving testimony by petitioners at trial there is no evidence in the record that ua management and petitioners were concerned in the least with the possibility that ohsumg might not offer a governmental retirement_plan the credible_evidence indicates that in this regard their only real concern was that by the consolidation ohsumg have some form of pension_plan in place in addition the evidence establishes that as of the date ua stock donation date it was well known to all concerned individuals that it was highly likely that ua and ua anesthesiologists would take part in the scheduled date consolidation the evidence does not indicate that ua management or petitioners at any time expressed to anyone that petitioners and other ua anesthesiologists had any reservations about the planned consolidation or might decline to participate in the consolidation two key ua stockholders held ohsu or ohsumg board or committee positions and took part in planning and implementing the consolidation--gunn and robinson gunn retired as ua’s c e o just months before the scheduled consolidation and was replaced with a c a o who worked almost exclusively on the consolidation petitioners refer to brief statements extracted from two e-mails and from a handwritten note to support their argument that the date consolidation was uncertain petitioners however place inordinate weight on this evidence when viewed and considered in context the statements do not support petitioners’ argument that as of date there was uncertainty as to whether the consolidation would occur while the date consolidation date may not have been set in stone by date there was tremendous commitment by ua by ohsu and by ohsumg management to ensure that by january of the consolidation would occur on the facts before us a reasonably informed and willing buyer or seller certainly would have known about and would have taken into account the fact that as of date there was an extremely high likelihood that by early ua would no longer be an operating entity for the above reasons in their valuations of ua stock petitioners’ experts erred in treating ua as a going concern because petitioners’ experts’ valuations are based entirely on an incorrect valuation premise we choose not to rely upon their reports in determining the fmv of the donated ua stock petitioners argue alternatively that even if it were known on date that on date ua would no longer be operating the donated ua stock would at least have a value of approximately dollar_figure per share we decline to rely on petitioners argue that regardless of the certainty of the planned consolidation as of date a hypothetical willing buyer should be treated as not knowing what everyone else in fact knew of and anticipated ie the planned and imminent consolidation and a hypothetical willing buyer would make an offer to buy ua stock only on the condition that ua anesthesiologists sign long-term employment contracts and noncompete_agreements with ua while the willing buyer and the willing seller are hypothetical persons who are presumed to be dedicated to achieving the maximum economic advantage 94_tc_193 citing 706_f2d_1424 7th cir petitioners’ experts fail to take into account that the economic advantage must be achieved in the context of market conditions see id and that for valuation purposes the positing of transactions which are unlikely is frowned upon estate of curry v united_states supra pincite after ua’s incorporation ua employment agreements were month-to-month and did not contain noncompete_agreements given the clear movement and momentum to consolidate and the ua history of no long-term employment agreements we find it most improbable and highly unlikely that the ua anesthesiologists would have been willing to enter into any such contracts and any hypothetical buyer must be deemed to know of that fact during the course of his or her hypothetical negotiations to buy ua petitioners’ alternative valuation of the ua stock because it did not appear in any of the expert reports and was not adequately explained in petitioners’ briefs respondent’s expert valued ua as an assemblage of assets because in his opinion it was known or knowable on date that on date ua very likely would no longer be operating having concluded that ua should be treated as not operating beyond date respondent’s expert dismissed the income approach and the market approach to valuation because those approaches generally presume ongoing business operations and respondent’s expert concluded that the asset- based approach would be the most accurate valuation method the asset-based approach is a method of business valuation whereby the appraiser estimates the value of the business on the basis of the business’s equity to estimate total ua equity respondent’s expert first estimated the fmv of ua’s assets and liabilities individually as is typical under the asset-based approach respondent’s expert examined ua’s balance_sheet to determine the book_value of the assets and liabilities to estimate the fmv of the assets and liabilities respondent’s expert then made adjustments8 to several of the book values of the assets and liabilities and concluded that as of date ua had total assets valued at dollar_figure and total liabilities valued at dollar_figure for a total equity value of dollar_figure to account for the noncontrolling nonmarketable nature of ua stock respondent’s expert then applied a 35-percent lack of control discount and a 45-percent lack of marketability discount to the dollar_figure ua equity value resulting in a discounted equity fmv of dollar_figure respondent’s expert derived the 35-percent lack of control discount from a study of mergers and acquisitions of publicly traded companies in the health care industry which compared the difference in an entity’s share price just before an announced acquisition to the price paid per share by the acquiring business the study demonstrated that in and share prices of stock in health care companies before a merger traded at an average discount of approximately percent relative to in particular respondent’s expert decreased net_accounts_receivable to account for expected collection costs created an accrued sick leave entry to account for an estimated accrued sick leave liability as of the valuation_date and accounted for estimated federal and state income taxes that would be paid on receivables expected to be collected because ua financial statements were dated date respondent’s expert used a valuation_date of date not date we perceive no practical difference between the two dates and treat respondent’s expert’s report as applicable to the date of the donation--date their postacquisition share prices--a discount respondent’s expert attributes to lack of control respondent’s expert derived his 45-percent lack of marketability discount from a study of restricted_stock health care companies and from a study of initial public offerings ipos the restricted_stock study compared prices of freely traded stock in public companies with those of restricted but otherwise similar stock the study demonstrated that from to restricted_stock of health care companies traded at a mean and median discount of approximately percent relative to their unrestricted counterparts--a discount respondent’s expert attributed to lack of marketability the ipo study compared the private-market price of stock sold before a company went public with the public-market price obtained for the stock shortly after the ipo the study demonstrated that from to pre-ipo stock traded at mean and median discounts of approximately and percent respectively relative to the post-ipo stock prices--a discount respondent’s expert attributed to lack of marketability respondent’s expert then divided the discounted ua equity value of dollar_figure by big_number the number of ua stock shares outstanding to arrive at a per-share value of dollar_figure for voting ua stock on the basis of several studies respondent’s expert then applied an additional 5-percent discount to account for the lack of voting rights of the nonvoting ua stock resulting in a value of dollar_figure per share for the nonvoting ua stock petitioners have not pointed to nor do we find significant flaws in respondent’s expert’s analysis or in the studies he relied upon that would suggest his report is unreliable and we adopt respondent’s expert’s discounts and conclusions of value on the basis of respondent’s expert’s appraisal respondent’s concession as to the value of the ua stock and respondent’s concession as to petitioners’ entitlement to charitable_contribution deductions relating thereto we conclude that on date the ua voting and nonvoting_stock had a per-share value of dollar_figure and dollar_figure respectively petitioners are entitled to charitable_contribution deductions only in the amounts now allowed by respondentdollar_figure under sec_6662 a taxpayer may be liable for a percent accuracy-related_penalty on the portion of an underpayment_of_tax attributable to a gross_valuation_misstatement sec_6662 provides that there is a gross_valuation_misstatement if the value of property as claimed on a tax_return is percent or more of the amount for a recent tax_court opinion involving a donation and the valuation of a medical professional service corporation’s goodwill to a tax-exempt_entity and the court’s disallowance of claimed charitable_contribution deductions relating thereto see derby v commissioner tcmemo_2008_45 determined to be the correct value however no valuation_misstatement_penalty is imposed unless the portion of the underpayment attributable to the valuation misstatement exceeds dollar_figure see sec_6662 the increased penalty under sec_6662 will not apply to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for such portion and that the taxpayer acted in good_faith see sec_6664 however the exception under sec_6664 can apply to a sec_170 deduction only if the claimed value of the property was based on a qualified_appraisal made by a qualified_appraiser and the taxpayer made a good-faith investigation of the value of the contributed_property see sec_6664 respondent argues that petitioners did not act in good_faith and did not make a good-faith investigation of the value of the donated ua stock we agree with respondent from the beginning the plan to donate ua stock on the brink of the date consolidation was presented to ua stockholders as a way to reap a potential 150k windfall petitioners are well educated and surely were cognizant of the imprudence of valuing the ua stock at such a high value given the likelihood that by ua would no longer be an operating entity petitioners were aware of the date letter from ohsumg’s president stating that ohsumg had decided to book the donated stock at zero and while the value of property in the hands of the donee is generally not determinative of fmv see 69_tc_222 petitioners should have at least questioned the difference in reporting by ohsumg and by themselves furthermore the fact that petitioners were advised not to bring their own tax advisers to the date ua stockholders meeting and were directed to withhold information from their own tax advisers should have put petitioners on notice as to the inaccuracy of the claimed donations petitioners argue that they relied in good_faith on the houlihan appraisal and on advice from ua’s attorney and accountant however to establish good_faith petitioners cannot blindly rely on advice from advisers nor on an appraisal kellahan v commissioner tcmemo_1999_210 estate of goldman v commissioner tcmemo_1996_29 we note that under sec_1_6664-4 income_tax regs a taxpayer will not be considered to have reasonably relied in good_faith on advice from an adviser if the advice is based on an unreasonable assumption the taxpayer knows or has reason to know is unlikely to be true this would appear to be particularly applicable where no adviser is sought out who is truly independent of the planned transaction we conclude that petitioners did not make a good_faith investigation as to the value of their donated ua stock and did not act in good_faith and we conclude that the reasonable_cause exception in sec_6664 does not apply the value of the donated ua stock that was claimed on petitioners’ federal_income_tax returns dollar_figure per share for voting and nonvoting_stock exceeds percent of the value determined to be correct dollar_figure and dollar_figure per-share for voting and nonvoting_stock respectively however whether the portion of the underpayment attributable to the valuation misstatement exceeds dollar_figure and thus whether the 40-percent penalty under sec_6662 applies will depend on the magnitude of the underpayment_of_tax as calculated for each petitioner under rule we hold that each petitioner is liable for the 40-percent accuracy-related_penalty of sec_6662 if for the years in issue the rule calculation determines that each petitioner’s underpayment exceeds dollar_figure under sec_6662 and b a taxpayer may be liable for a 20-percent accuracy-related_penalty on the portion of an understatement_of_tax attributable to negligence or to disregard of rules or regulations negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs in view of the evidence before us we conclude that petitioners were negligent and that petitioners’ underpayments were attributable to their negligence we hold that to the extent petitioners are not liable for the 40-percent penalty under sec_6662 because their underpayments do not exceed dollar_figure under the rule calculation petitioners are liable for the 20-percent penalty under sec_6662 these cases are decided on the preponderance_of_the_evidence and are unaffected by sec_7491 see 124_tc_95 to reflect the foregoing decisions will be entered under rule
